UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2275



RUTH HUBBARD    MERIDETH,   a/k/a   Ruth    Hubbard
Lovinsohn,

                                                 Plaintiff - Appellant,

          versus


KENNETH S.     APFEL,   COMMISSIONER   OF    SOCIAL
SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Max O. Cogburn, Magistrate
Judge. (CA-97-190-1-C)


Submitted:   March 11, 1999                    Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ruth Hubbard Meredith, Appellant Pro Se. Joseph L. Brinkley, OF-
FICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ruth Merideth appeals from the magistrate judge’s order grant-

ing the Commissioner’s motion for summary judgment on her claim for

disability insurance benefits and supplemental security income.1

Our review of the record discloses that the Commissioner’s decision

was based on substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Merideth v. Apfel, No. CA-97-190-1-C (W.D.N.C. July 6, 1998).2

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     1
       The parties consented to the magistrate judge’s
jurisdiction pursuant to 28 U.S.C. § 636(b) (1994).
     2
       Although the magistrate judge’s order is marked as “filed”
on July 2, 1998, the district court’s records show that it was
entered on the docket sheet on July 6, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet
that we take as the effective date of the magistrate judge’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2